Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed June 17, 2022 has been received, Claims 1-10 and 21-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 1-3, 5-10, 21-26, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avar (US 2010/0186255) in view of Brinkman (US 2018/0317594), and in further view of Zavala (US 2015/0047225).
Regarding Claim 1, Avar discloses an article of footwear having an upper (102,170) and a sole structure (105) secured to the upper, the upper comprising: a first upper component (102) forming at least part of an interior void of the article of footwear and having an outer surface (i.e. exterior surface) and an inner surface (i.e. interior surface) facing opposite the outer surface, the first upper component extending through at least a portion of each of a forefoot region, a midfoot region, and a heel region of the article of footwear (as seen in Fig.1); and; heel element (170) located within the interior void in the heel region extending from a lateral side to a medial side of the upper, wherein the heel element is adjacent to the inner surface of the first upper component separates at least part of the first upper component and the interior void (as seen in Fig.1), and wherein the first upper component comprises knit having a first knit density, the first upper component formed at least in part from a first yarn (para.69; the knit of 102 would have a density and be formed by a yarn), and the heel element comprises a knit having a second knit density (para.69; the knit of 170 would have a density). Avar does not disclose the first yarn having a tenacity of at least 5g per denier or greater. However, Brinkman teaches a knit footwear upper formed from a yarn having a tenacity of at least 5g per denier or greater (para.31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn of Avar with a tenacity of at least 5g per denier or greater, as taught by Brinkman, in order to provide an upper having an outer surface with desirable grip and, increased anti-abrasiveness and durability.
Avar and Brinkman disclose the invention substantially as claimed above. Avar does not disclose wherein the first upper component comprises a half-gauge knit or lesser gauge knit having a first knit density; and the heel element comprises a full gauge knit having a second knit density that is greater than the first knit density. However, Zavala teaches footwear containing multiple knit densities, with a first upper component  comprising a half-gauge knit or lesser gauge knit having a first knit density (of 218; para.68); and a heel element (220) comprises a full gauge knit (228,230; para.68) having a second knit density that is greater than the first knit density (para.68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper component and heel element of Avar to have different densities, as taught by Zavala, in order to provide an article of footwear that is supportive to a user’s foot and durable to withstand wear-and-tear of normal use.

Regarding Claim 2, Brinkman further teaches an article of footwear of claim 1 wherein the tenacity of the first yarn is from about 6 to about 8 grams per denier (para.31).

Regarding Claim 3, Avar discloses an article of footwear of claim 1 wherein the heel element comprises a single layer knit (as seen in Fig.1; para.69). Avar does not disclose the single layer knit being a double jersey knit. However, Brinkman teaches a footwear upper having a heel element (i.e. heel portion of 102) which is a single layer double jersey knit (para.14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single layer knit material of Avar with the single layer double jersey knit taught by Brinkman, as a simple substitution of one well known type of upper knit material for another, in order to yield the predictable result of providing a comfortable and durable knit upper material. It is noted that Applicant has no criticality for the use of a single layer double jersey knit over that of any other knit material; this is further evidence by Para.68 of Applicant’s own Specification which discloses a number of knit types and configurations as acceptable options for heel element.

Regarding Claims 5 and 6, Avar and Brinkman disclose the invention substantially as claimed above. Avar does not disclose wherein a throat area of the first upper component is formed of a full gauge knit structure having a third knit density that is greater than the first knit density; and wherein the third knit density of the throat area of the first upper component greater than the second knit density of the heel element. Zavala teaches footwear containing multiple knit densities, with a throat area (216) of the first upper component is formed of a full gauge knit structure having a third knit density that is greater than the first knit density (of 218)(para.68); and wherein the third knit density of the throat area of the first upper component greater than the second knit density of the heel element (para.68; 216 is more densely knit than 232 of 220).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper component and heel element of Avar to have different densities, as taught by Zavala, in order to provide an article of footwear that is supportive to a user’s foot and durable to withstand wear-and-tear of normal use.

Regarding Claim 7, Avar discloses an article of footwear of claim 1 wherein the first upper component (102) comprises a first unstretched condition (i.e. not worn) and a second stretched condition (i.e. being worn on a foot), and wherein the first upper component is formed into the article of footwear when the first upper component is in the second stretched condition (i.e. 102 is formed into the article of footwear by insertion of a user’s foot). It is noted that “wherein the upper is formed into the article of footwear when the upper is in the second stretched condition” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Avar discloses the structure of the invention as claimed and therefore the process by which the product is obtained is not germane to the issue of patentability. Patentability shall not be given for the process by which the claimed product was made.

Regarding Claim 8, Avar and Brinkman disclose the invention substantially as claimed above. Avar does not disclose at least one inlaid component extending through the knit structure formed from the first yarn in the first upper component. However, Zavala discloses an article of footwear further comprising at least one inlaid component (141) extending through a knit upper formed from a first yarn (as seen in Fig.1 & 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit upper of Avar to include an inlaid component extending through the knit, as taught by Zavala, in order to enhance the lacing of the shoe upper by providing inlaid components that assist with securing the upper around the sides of a user’s foot.

Regarding Claim 9, Zavala further teaches an article of footwear of claim 8, wherein the inlaid component includes at least one of a leather, a suede, a rubber, and a plastic (para.43; i.e. as incorporated by reference, para.28 of US 2010/0154256)

Regarding Claim 10, Zavala further teaches an article of footwear of claim 8, wherein the at least one inlaid component includes a plurality of inlaid components (i.e. plurality of 141 at each 143) configured to enhance a grip characteristic of an outer surface of the article of footwear (as seen in Fig.1 & 3; i.e. 143 of 141 grip lace 122 which is on an outer surface of the footwear).

Regarding Claim 21, Avar discloses an article of footwear of claim 1, wherein the first upper component (102) comprises a first collar opening (at 101) and the heel element (170) comprises a second collar opening (at 175), wherein the second collar opening extends above the first collar opening (as seen in Fig.7).

Regarding Claim 22, Avar discloses an article of footwear of claim 1, wherein the first upper component (102) and the heel component (170) are knit separately and secured together (as seen in Fig.1 & 7; para.69).

Regarding Claim 23, Avar discloses an article of footwear of claim 22, wherein the heel component (170) is removably secured to the first upper component (102)(as seen in Fig.1 & 7; para.37).

Regarding Claim 24, Avar discloses an article of footwear of claim 23, wherein the first upper component has one or more apertures (i.e. lacing apertures), wherein a securing mechanism (i.e. shoelace) is threaded through the one or more apertures in the first upper component to secure the first upper element (as seen in Fig.1). Avar further teaches the heel element (170) having a fastener strap (172) to secure the heel element (as seen in Fig.1). Avar does not disclose the heel element having one or more apertures, wherein a securing mechanism is threaded through the one or more apertures in the heel element to secure the heel element. However, Avar does teach a fastener having one or more apertures (i.e. lacing apertures), and a securing mechanism (i.e. shoelace) threaded through the one or more apertures to secure the first upper element (as seen in Fig.1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fastener of the heel element of Avar with the apertures and lacing, also taught by Avar, as a simple substitution of one well known type of fastening system for another, in order to yield the predictable result of providing a secure fastening for the heel element opening.

Regarding Claim 25, Avar discloses an article of footwear comprising: a sole structure (105); and an upper (102,170) secured to the sole structure and comprising; a first upper component (102) forming at least part of an interior void of the article of footwear and having an outer surface (i.e. exterior surface) and an inner surface (i.e. interior surface) facing opposite the outer surface, the first upper component extending through at least a portion of each of a forefoot region, a midfoot region, and a heel region of the article of footwear (as seen in Fig.1); and, a heel element (170) located within the interior void in the heel region extending from a lateral side to a medial side of the upper, wherein the heel element is adjacent to the inner surface of the first upper component separates at least part of the first upper component and the interior void (as seen in Fig.1), and wherein the first upper component is formed at least in part from a first yarn and comprises a first knit density (para.69; the knit of 102 would have a density and be formed by a yarn), the heel element includes a second knit density (para.69; the knit of 170 would have a density). Avar does not disclose the first yarn having a tenacity of at least 5g per denier or greater. However, Brinkman teaches a knit footwear upper formed from a yarn having a tenacity of at least 5g per denier or greater (para.31).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn of Avar with a tenacity of at least 5g per denier or greater, as taught by Brinkman, in order to provide an upper having an outer surface with desirable grip and, increased anti-abrasiveness and durability.
Avar and Brinkman disclose the invention substantially as claimed above. Avar does not disclose wherein the first upper component comprises a first knit density; and the heel element includes a second knit density that is greater than the first knit density. However, Zavala teaches footwear containing multiple knit densities, with a first upper component comprising a half-gauge knit or lesser gauge knit having a first knit density (of 218; para.68); and a heel element comprises a full gauge knit (228,230; para.68) having a second knit density that is greater than the first knit density (para.68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper component and heel element of Avar to have different densities, as taught by Zavala, in order to provide an article of footwear that is supportive to a user’s foot and durable to withstand wear-and-tear of normal use.

Regarding Claim 26, Avar discloses an article of footwear of claim 25, wherein the heel element comprises a single layer knit (as seen in Fig.1; para.68). Avar does not disclose the single layer knit being a double jersey knit. However, Brinkman teaches a footwear upper having a heel element (i.e. heel portion of 102) which is a single layer double jersey knit (para.14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single layer knit material of Avar with the single layer double jersey knit taught by Brinkman, as a simple substitution of one well known type of upper knit material for another, in order to yield the predictable result of providing a comfortable and durable knit upper material. It is noted that Applicant has no criticality for the use of a single layer double jersey knit over that of any other knit material; this is further evidence by Para.68 of Applicant’s own Specification which discloses a number of knit types and configurations as acceptable options for heel element.

Regarding Claim 28, Avar and Brinkman disclose the invention substantially as claimed above. Avar does not disclose wherein a throat area of the first upper component is formed of a knit structure having a third knit density that is greater than the first knit density. Zavala teaches footwear containing multiple knit densities, with a throat area (216) of the first upper component is formed of a full gauge knit structure having a third knit density that is greater than the first knit density (of 218)(para.68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper component of Avar to have different densities, as taught by Zavala, in order to provide an article of footwear that is supportive to a user’s foot and durable to withstand wear-and-tear of normal use.

Regarding Claim 29, Avar discloses an article of footwear of claim 25, wherein the first upper component (102) comprises a first collar opening (at 101) and the heel element (170) comprises a second collar opening (at 175), wherein the second collar opening extends above the first collar opening (as seen in Fig.7).

Regarding Claim 30, Avar discloses an article of footwear of claim 25, wherein the first upper component (102) and the heel component (170) are knit separately and secured together (as seen in Fig.1 & 7; para.69).

Allowable Subject Matter
Claims 4 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732